DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-16 are pending. 

Response to Arguments and Amendments
3.	Applicant’s arguments filed on 08/05/2021 with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-5 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-5 has been withdrawn.
4.	Applicant’s arguments, see page 1-2 on remarks filed 08/05/2021, with respect to the rejection(s) of claim(s) 1-16 under 103 rejection have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-16 has been withdrawn.
Allowable Subject Matter 
5.	Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 6 and 10: With examiner's thorough search John Brock (US 20180150724), Rostami-Hesarsorkh; Shadi (US 20170251003), and Rogi Ronen (US 20150180890), hereinafter Ronen.are found as the closest prior arts to the claimed features of the invention.
	Regarding claims 1, 6, and 10:
	Brock is directed to a method, a system, and a computer program product for performing analysis of data to detect presence of malicious code are disclosed.  Reduced dimensionality vectors are generated from a plurality of original dimensionality vectors representing features in a plurality of samples.  The reduced dimensionality vectors have a lower dimensionality than an original dimensionality of the plurality of original dimensionality vectors.
	Shadi is directed to system, process, and/or computer program product for automatically determining whether malware samples are similar includes receiving a plurality of samples for performing automated malware analysis to generate log files based on the automated malware analysis; comparing the log files based on the automated malware analysis; determining whether any of the plurality of 
	Ronen is directed to system and method for automatically identifying potential malware files or benign files in files that are not known to be malware.  Vector distances for select features of the files are compared to vectors both known malware files and benign files.  Based on the distance measures a malware score is obtained for the unknown file.
However, the cited arts alone or in combination fail to teach the above intendent claims
Claim 1: obtaining a set of artifacts, wherein each artifact is associated with at least one API function, wherein the each artifact is indicative of a functionality of the at least one API function; clustering the API functions based on an analysis of the artifacts, whereby creating a set of clusters smaller than the set of API functions, whereby each cluster comprises API functions having a similar functionality; performing a dimensionality reduction to a feature vector representing the program using the set of clusters, whereby a reduced feature vector representing the program is generated based on the dimensionality reduction of the feature vector, wherein the reduced feature vector comprise less features than the feature vector . 
Claim 6: determining a reduced plurality of features based on clusters of API functions, wherein the clusters are determined based on a similarity between artifacts associated with the API functions, wherein each cluster of API functions comprises API functions having a similar functionality, wherein the reduced plurality of features comprises an aggregated feature aggregating at least two features of the plurality of features, wherein the at least two features are associated with at least two API functions from a same cluster, wherein the least two API functions have equivalent functionalities, whereby the reduced plurality of features comprises less features than the plurality of features; generating a reduced feature vector representing the program, wherein the reduced feature vector comprises the reduced plurality of feature
Claim 10: determining a reduced plurality of features based on clusters of API functions, wherein the clusters are determined based on a similarity between artifacts associated with the API functions, wherein each cluster of API functions comprises API functions having a similar functionality, wherein the reduced plurality of features comprises an aggregated feature aggregating at least two features of the plurality of features, wherein the at least two features are associated with at least two API functions from a same cluster, wherein the least two API functions have equivalent functionalities, whereby the reduced plurality of features comprises less features than the plurality of features; generating a reduced feature vector representing the program, wherein the reduced feature vector comprises the reduced plurality of features
Therefore, independent claims 1, 6 and 10. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 


/THANH H LE/             Examiner, Art Unit 2432   

/FATOUMATA TRAORE/             Primary Examiner, Art Unit 2436